Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
	This communication is in response to the amendments filed 03/03/2021. Claims 1 and 6-19 have been amended. Claim 20 has canceled. Claim 21 has been added new. 1-19 and 21 are presented for examination.

Allowable Subject Matter
	Claims 1-19 and 21 are allowed. 
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation in the claims, which is not found in the prior art references, generating an enabling code, sending the enabling code to the medical treatment device, and based on the generated enabling code, unlocking a lock that otherwise prevents the medical treatment device from carrying out the requested treatment. This along with further limitations set forth by the claims render the application allowable over the prior art of record.
While the closest prior art Kamen et al. (US 2012/0185267 A1) teaches parameters associated with a patient care device, and a bar code reader to verify that the medical therapy matches the patient. The prior art fail of record fails to teach based .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In related art Blumler at al. (US 2018/00001010 A1) teaches a medical apparatus that can transmit medical apparatus related parameters to the remote control apparatus and a coupling phase which serves to exchange confirmation signals, acknowledgment signals, identification codes and prompt signal.  In addition, Blumler teaches medical apparatus serves to detect the identification code which denotes and characterizes the respective medical apparatus. 
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure as background material and is not of particular significance.  These prior art patents fail to teach or fairly suggest on a generated enabling code, unlocking a lock that otherwise prevents the medical treatment device from carrying out the requested treatment.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAROUN P. KANAAN

Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686